Title: A Memorial to the Marquis of Carmarthen Concerning Richard Low, 17 October 1785
From: Adams, John
To: 


          
            A Memorial.
            done at Westminster the 17. day of October 1785
          
          The Subscriber, Minister Plenipotentiary, from the United States of America, to his Britannic Majesty, has the honour to represent to the British Ministry, that the said United States in Congress assembled, have received Information, that a number of their Citizens are Still detained, in the Service of his Majesty; and particularly, that Richard Low, who, in the Year 1776, was captured in an unarmed merchant Sloop, by his Majestys Frigate the Niger brought to England and Sent to Jamaica, where, after remaining some Years, he was removed to another Ship in which he sailed a Second time to England, where he was draughted, with a number of other Americans, and put on board the Defence, and in her carried to the East Indies, and was in 1784 in Bombay, and is now probably returned to England. That the said United States have judged it proper, to direct their Minister at this Court, to lay before the British Ministry, the Copy of a Letter from Jno. Carter hereto annexed, and to apply for the discharge of his Fellow Citizens.
          The Subscriber therefore, in the Name and behalf of the said United States of America, and by their Orders, has the Honour to require, that Orders be immediately given, for the Release and discharge, of the said Richard Low, and of all Such Soldiers, Seamen and Citizens of the said United States, as having been captured during the late War, may yet be detained in his Britannic Majesty’s, Prisons, Garrisons, Armies and Ships.
          
            John Adams.
          
        